UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 JOHN HANCOCK TAX-ADVANTAGED DIVIDEND INCOME FUND (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON ROBERT A. WOOD (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: WESTERN INVESTMENT LLC February 19, 2008 Dear Fellow Shareholder: Western Investment LLC (“Western”) together with our fellow participants in this solicitation is one of the largest investors in John Hancock Tax-Advantaged Dividend Income Fund (“HTD” or the “Fund”).We write to you regarding the annual meeting of shareholders scheduled to be held at 601 Congress Street, Boston, Massachusetts 02210, on Monday March 31, 2008 at 10:00 a.m., Eastern Time.Western believes that the current board of trustees of HTD (the “Board”) has failed to act in your best interests.Western is therefore seeking your support at the annual meeting of shareholders for the following purposes: 1. To elect Western’s slate of nominees to the Board, each to hold office until the 2011 annual meeting of HTD’s shareholders and until their successors are elected and qualify; 2. To consider HTD’s proposal to eliminate the Fund’s “concentration” policy (i.e. investing at least 25% of its net assets) with respect to securities issued by financial services corporations; 3. To consider HTD’s proposal to modify the Fund’s concentration policy with respect to investing in the utilities sector by permitting the Fund to invest in both U.S. and foreign utilities corporations, rather than only U.S. utilities corporations (as required under the Fund’s current policy); and 4. To transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Western urges you to carefully consider the information contained in the attached proxy statement and then support its efforts by voting your shares by signing, dating and returning today the enclosed WHITE proxy card in the postage paid envelope provided.The attached proxy statement and WHITE proxy card are first being furnished to the shareholders on or about February 19, If you have already sent a proxy card furnished by HTD’s management to HTD, you have every right to change your vote by signing, dating and returning today the enclosed WHITE proxy card in the postage paid envelope provided.Only your latest dated proxy card counts! If you have any questions or require assistance voting your shares, please contact Innisfree M&A Incorporated, who is assisting us, at their address and toll-free number listed on the following page. Thank you for your support, /s/ Arthur D. Lipson Arthur D. Lipson Western Investment LLC If you have any questions or need assistance voting your shares, please call: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Shareholders Call Toll-Free at: (877) 456-3510 Banks and Brokers Call Collect at: (212) 750-5833 PLEASE BE ADVISED: · Western'sinterests are aligned with yours (page 4) · HTD’s history of a persistent double-digit NAV discount is unacceptable (page 4) · The Board has failed to take effective and timely action to reduce the Fund’s NAV discount and has failed to make accretive repurchases that could benefit shareholders (page 5) 2 ANNUAL MEETING OF SHAREHOLDERS OF JOHN HANCOCK TAX-ADVANTAGED DIVIDEND INCOME FUND PROXY STATEMENT OF WESTERN INVESTMENT LLC Please vote your Shares today by telephone or Internet, as described in the enclosed WHITE proxy card, or by signing, dating and returning the WHITE proxy card in the postage paid envelope provided. Western Investment LLC, a Delaware limited liability company (“Western” or “we”), is a significant shareholder of John Hancock Tax-Advantaged Dividend Income Fund (“HTD” or the “Fund”).Western is writing to you in connection with the election of two nominees to the board of trustees of HTD (the “Board”), at the annual meeting of shareholders scheduled to be held at 601 Congress Street, Boston, Massachusetts 02210, on Monday March 31, 2008 at 10:00 a.m., Eastern Time, including any adjournments or postponements thereof and any meeting that may be called in lieu thereof (the “Annual Meeting”).This proxy statement (the “Proxy Statement”) and the enclosed WHITE proxy card are first being furnished to shareholders on or about February 19, 2008. This proxy statement and the enclosed WHITE proxy card are being furnished to shareholders of HTD by Western in connection with the solicitation of proxies from HTD’s shareholders for the following proposals: 1. To elect Western’s slate of nominees to the Board, each to hold office until the 2011 Annual Meeting of HTD’s shareholders and until their successors are elected and qualify; 2. To consider HTD’s proposal to eliminate the Fund’s “concentration” policy (i.e. investing at least 25% of its net assets) with respect to securities issued by financial services corporations; 3. To consider HTD’s proposal to modify the Fund’s concentration policy with respect to investing in the utilities sector by permitting the Fund to invest in both U.S. and foreign utilities corporations, rather than only U.S. utilities corporations (as required under the Fund’s current policy); and 4. To transact such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. Western, Western Investment Hedged Partners L.P. (“WIHP”), Western Investment Activism
